Exhibit 10.1

EXECUTION COPY

CONFIDENTIAL

SUBJECT TO U.S. FEDERAL RULE OF EVIDENCE 408

LICENSE AND SETTLEMENT AGREEMENT

THIS LICENSE AND SETTLEMENT AGREEMENT is made as of April 30, 2012 (the
“Effective Date”) by and between CONCEPTUS, INC., a Delaware corporation
(“Conceptus”) and HOLOGIC, INC., a Delaware corporation (“Hologic”).

RECITALS

WHEREAS, Conceptus and Hologic are involved in litigation related to the Adiana
Product, the use of which Adiana Product has been found by the United States
District Court of the Northern District of California (the “Northern District of
California”) to infringe U.S. Patent No. 6,634,361 owned by Conceptus, and the
Northern District of California has entered a judgment against Hologic, that
among other things, requires Hologic to pay Conceptus $18.8 million in damages
and post-judgment interest (the “Adiana Judgment”);

WHEREAS, Hologic has initiated an appeal with respect to the Adiana Judgment,
and Conceptus has initiated a cross-appeal with respect to other rulings in the
California Litigation (as defined herein), before the United States Court of
Appeals for the Federal Circuit (the “Federal Circuit”) in Conceptus, Inc. v.
Hologic, Inc., Appeal Nos. 2012-1209, -1219 (Fed. Cir. 2012) (the “Federal
Circuit Appeal”), the opening brief for which is due upon April 30, 2012;

WHEREAS, the commercial performance and profitability of the Adiana Product
commercially available as of the date hereof have fallen short of Hologic’s
expectations;

WHEREAS, Hologic has determined to discontinue and wind up its current business
in the PBC Field;

WHEREAS, Conceptus and Hologic are also involved in litigation in the United
States District Court for the District of Massachusetts (the “District of
Massachusetts”) related to the patent marking of Conceptus’s Essure permanent
birth control system; and

WHEREAS, to avoid the uncertainty and cost of further litigation and to settle
all past and present claims between Conceptus and Hologic, whether known or
unknown, Conceptus and Hologic have agreed to enter into this Agreement.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Conceptus and Hologic agree as follows:

I. DEFINED TERMS; INTERPRETATION

 

1.1 Definitions

The following capitalized terms when used in this Agreement shall have the
respective meanings set forth below. Terms capitalized and defined elsewhere in
this Agreement, including the preamble hereto, shall have the respective
meanings specified herein.

“Affiliate” means any Entity that Controls, is Controlled by, or under common
Control with the Entity in question.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO U.S. FEDERAL RULE OF EVIDENCE 408

 

“Agreement” means this License and Settlement Agreement, including all of its
recitals and schedules, all as may be amended from time to time in accordance
with its terms.

“Adiana Business” means the operations and activities used for production,
development, testing and research, marketing, regulatory approval, sales,
distribution and maintenance of the Adiana Product.

“Adiana Judgment” has the meaning set forth in the Recitals to this Agreement.

“Adiana PMA” means P070022, the Premarket Approval granted by the FDA to Hologic
with respect to the Adiana Product, and all amendments thereto.

“Adiana Product” means Hologic’s Adiana Permanent Contraception product as
described in the Adiana PMA or any foreign marketing authorization.

“All Litigation” means all of the actions, suits and proceedings filed, pending
or stayed between the Parties as of the Effective Date, including the California
Litigation, the Massachusetts Litigation and the Federal Circuit Appeal.

“California Litigation” means Conceptus, Inc. v. Hologic, Inc., Case
No. 3:09-cv-02280-WHA (N.D. Cal. 2009).

“Claim(s)” means any claims, counterclaims, demands, debts, dues, liabilities,
actions or causes of action of any kind and of whatsoever nature or character,
arising in any jurisdiction in the world or available under any state, local,
provincial, federal or international law, or the law of any country (or any
other act, action, administrative rule or procedure, legislation or regulation
of any kind or description), regardless of whether existing in the past or
present (or whether accrued, actual, contingent, latent or otherwise), made or
brought (a) for the purpose of recovering any damages (including any actual,
general, specific, direct, indirect, commercial, economic, consequential,
incidental, special, punitive, exemplary or treble damages and any loss of
revenue, loss of expected profits or expected savings, extradition of
infringer’s profits, fines, monetary penalties, court costs, interest, pre
judgment and post judgment interest, attorney’s fees, expert fees and any other
related costs or expenses) or (b) for the purpose of obtaining any equitable
relief or any other relief of any kind, including any and all of the foregoing
that were alleged or could have been alleged in the Litigation. The term
“Claims” shall specifically include known or unknown or suspected or unsuspected
claims that are based on acts or omissions occurring on or before the Effective
Date.

“Conceptus Affiliate” means any present or future Affiliate of Conceptus,
including an Affiliate of Conceptus as of or after the Effective Date.

“Conceptus Contractor” means, in respect of Conceptus and Conceptus Affiliates,
a past, present or future direct or indirect distributor, supplier, dealer,
reseller, sales agent, sales representative, service provider, subcontractor or
manufacturer, of Conceptus Products and Services, solely when and to the extent
that an Entity is acting in this capacity.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO U.S. FEDERAL RULE OF EVIDENCE 408

 

“Conceptus Customer” means, in respect of Conceptus and Conceptus Affiliates, a
past, present or future customer or subscriber of Conceptus or Conceptus
Affiliates or user of Conceptus Products and Services including any health-care
provider, physician, patient or other individual who acquires or is provided
with a technology, product or service that is included in the definition of
Conceptus Products and Services, and any Entity whose members, partners,
employees, agents, patients, customers, or contractors acquire, are provided
with or use a technology, product or service that is included in the definition
of Conceptus Products and Services but only to the extent that the activities of
such “Conceptus Customers” relate to Conceptus Products and Services.

“Conceptus Patent” means U.S. Patent No. 6,634,361.

“Conceptus Products and Services” means the technologies, products and services
of Conceptus and Conceptus Affiliates as of the Effective Date and all future
technologies, products and services of Conceptus and Conceptus Affiliates,
including any device, disposable, tool, product design or service developed,
supplied, sold, distributed or otherwise provided by or on behalf of Conceptus
or a Conceptus Affiliate.

“Conceptus Release” means the release granted by Conceptus to Hologic in
Section 4.1(a).

“Control” (and its correlative terms “Controlled” and “Controlling”) means
(a) direct or indirect ownership or control of more than fifty percent (50%) of
the voting interests or securities of an Entity, (b) the ability to elect a
majority of the board of directors or other governing body for the Entity, or
(c) in relation to a partnership, limited liability company or other
unincorporated association, the right to a share of more than half of its net
assets or net income.

“District of Massachusetts” has the meaning set forth in the Recitals to this
Agreement.

“Entity” means any legal entity including a corporation, unincorporated
organization, association, limited liability company, partnership, trust,
business trust, joint venture, or sole proprietorship, governmental organization
or body, or any agency, department or instrumentality thereof, and includes a
natural person.

“FDA” means the United States Food and Drug Administration.

“Federal Circuit” has the meaning set forth in the Recitals to this Agreement.

“Federal Circuit Appeal” has the meaning set forth in the Recitals to this
Agreement.

“Hologic Affiliate” means any present or future Affiliate of Hologic, including
an Affiliate of Hologic as of or after the Effective Date.

“Hologic Patents” means: (a) the Patents and Patent applications described on
the attached Schedule A; and (b) all parent applications, originals,
divisionals, continuations, continuations-in-part, continuation prosecution
applications, provisional applications, reissues, re-examinations, extensions,
patents of importation, patents of addition or foreign counterparts of

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO U.S. FEDERAL RULE OF EVIDENCE 408

 

any of the foregoing Patents and Patent applications described under clause
(a) above, and all Patents claiming priority based on any of the foregoing, and
“Hologic Patent” means any one of the foregoing.

“Hologic Release” means the release granted by Hologic to Conceptus in
Section 4.1(b).

“License” means the license granted by Hologic to Conceptus as set forth in
Section 4.2.

“Massachusetts Litigation” means Hologic, Inc. v. Conceptus, Inc., Case
No. 1:10-cv-11355-PBS (D. Mass. 2010).

“Northern District of California” has the meaning set forth in the Recitals to
this Agreement.

“Party” means each of Conceptus and Hologic, as the context may require, and
“Parties” means Conceptus and Hologic collectively.

“Patent(s)” means all classes or types of issued patents and all issued claims
therein, utility models, applications for all classes or types of utility
patents or utility models, and any patents or utility models that issue from
such applications in all countries of the world, including all originals,
divisionals, continuations, continuations-in-part, continuation prosecution
applications, provisional applications, reissues, re-examinations, extensions,
patents of importation or patents of addition to any of the foregoing.

“PBC Field” means the field of transcervical sterilization by application of
radio frequency energy to, and deployment of an implant in, the fallopian tube,
including but not limited to any device, apparatus, system, composition, method
or other application used in or for planning, treating, deploying, testing or
achieving permanent birth control by transcervical application of radio
frequency energy to, and deployment of an implant in, the fallopian tube.

“Regulatory Approval” means, a product has passed all reasonably required
testing and has received all necessary regulatory authorizations anywhere in the
world, including FDA marketing authorization (510(k) clearance or Premarket
Approval) in the United States, and is ready to be manufactured, marketed, sold
and immediately delivered to end-user customers for clinical use in such
jurisdiction.

“Releases” means collectively the Conceptus Release and the Hologic Release.

“Royalty” and “Royalties” have the meanings set forth in Section 4.2(b).

“Royalty-Bearing Product” means a product that has obtained Regulatory Approval
for applications in the PBC Field and: (a) is sold commercially and placed into
commerce by or on behalf of Conceptus; (b) is covered by an issued claim under
one or more of the Hologic Patents that has not been finally and without right
of appeal rendered invalid or unenforceable; and (c) applies radio frequency
energy to a patient’s fallopian tubes.

“SMT License Agreement” means that certain Patent License Agreement dated as of
November 28, 2001 by and among Adiana, Inc., a California corporation, SM
Technologies LLC, a limited liability corporation of Utah, and William J. Seare,
Jr., MD, an individual, attached hereto as Schedule C.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO U.S. FEDERAL RULE OF EVIDENCE 408

 

“Sold by or on behalf of Conceptus” has the meaning set forth in Section 4.2(c).

“Third Party” means an Entity other than Conceptus, Hologic, any Conceptus
Affiliate, and any Hologic Affiliate.

II. SETTLEMENT OF THE LITIGATION

 

2.1 Settlement of the California Litigation

(a) Hologic covenants that it shall cease, directly or indirectly, making,
having made, offering for sale, selling, having sold, using, licensing,
importing, promoting, distributing and otherwise disposing of the Adiana Product
and shall cease all activities related to the Adiana Business in all
jurisdictions, except for the actions winding up the Adiana Business which
Hologic shall undertake as listed and according to the schedule set forth on
Schedule B attached hereto; provided, however, that Hologic may continue to
perform the regulatory actions required by applicable law that are related to
the Adiana Product, as set forth on Schedule E.

(b) The Parties shall file (i) with the Federal Circuit, on or before the
Effective Date, a joint motion to remand the Federal Circuit Appeal of the
California Litigation to the Northern District of California in accordance with
the form attached hereto as Schedule D, and subsequently (ii) with the Northern
District of California, within five (5) business days of the Federal Circuit’s
grant of the motion referenced in clause (i) of this sentence, a joint motion
for entry of a consent judgment permanently enjoining Hologic from making,
having made, using, offering for sale, selling, having sold, licensing,
importing, promoting, distributing or otherwise disposing of the Adiana Product,
except to the extent any of the foregoing is necessary to perform an action
required or permitted of Hologic as set forth respectively on Schedule B and
Schedule E, in accordance with the form attached hereto as Schedule D.

(c) If the Northern District of California denies the motion for entry of a
consent judgment as requested by the Parties in clause (ii) of Section 2.1(b),
then Conceptus agrees to refrain from executing on the Adiana Judgment and shall
not seek the damages awarded thereunder for so long as Hologic adheres to all of
its obligations under Sections 2.1(a) and 8.2 and all of its representations and
warranties under Section 5.2 and it remains in compliance with the terms and
conditions of this Agreement. Further, in the event that Hologic breaches any
obligations under either of Sections 2.1(a) or 8.2, or any of its
representations and warranties under Section 5.2, Conceptus shall be entitled to
seek relief for any damages accruing subsequent to July 1, 2011, including but
not limited to damages based on a claim for Patent infringement, notwithstanding
the Conceptus Release.

 

2.2 Settlement of the Massachusetts Litigation

On or before the Effective Date, the Parties shall jointly file a request for
dismissal with prejudice of the Massachusetts Litigation by filing a joint
motion for dismissal with prejudice in the form attached hereto as Schedule D,
or by such other procedure as agreed to between the Parties or which may be
otherwise necessary under the local rules of the District of Massachusetts to
dismiss the Massachusetts Litigation.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO U.S. FEDERAL RULE OF EVIDENCE 408

 

2.3 No Admission; Denial of Liability

The Parties acknowledge and agree that none of the execution of this Agreement,
the granting of the Releases and the License, or the exchange of any other
consideration pursuant to this Agreement shall be construed as an express or
implied admission of misconduct, responsibility, or any liability whatsoever on
the part of the Parties or of anyone else, and the Parties expressly and
specifically deny all such admissions. Rather, it is acknowledged and agreed
that this Agreement has been entered into solely for the purpose of settling and
compromising All Litigation, to avoid the expense and uncertainty of continued
litigation, and to give effect to Hologic’s decision to wind-down the Adiana
Business.

 

2.4 Final Settlement

Subject to Section 2.1(c), the Parties agree that this Agreement is a full,
final and complete settlement of all Claims released herein.

 

2.5 Fees, Costs and Expenses

The Parties acknowledge and agree that each Party shall each bear its own
attorney’s fees, court costs, expenses, and any other related costs and expenses
that it has incurred in connection with All Litigation and this Agreement.

III. LIQUIDATED DAMAGES

 

3.1 Liquidated Damages

Conceptus’s remedy for Hologic’s breach of any of its obligations in either of
Sections 2.1(a) or 8.2, or any of its representations and warranties under
Section 5.2, for prior damages accruing through June 30, 2011, shall be
liquidated damages in the amount of $18.8 million specified in the Adiana
Judgment, which liquidated damages shall be available to Conceptus if Hologic
does not cure any such applicable breach within thirty (30) days of receiving
written notice from Conceptus identifying the breach. The Parties agree that the
harm caused to Conceptus from Hologic’s breach of any of its obligations in
either of Sections 2.1(a) or 8.2, or any of its representations and warranties
under Section 5.2, would be difficult to quantify and determine, and accordingly
the Parties agree in advance to the application and assessment of the
aforementioned liquidated damages as an approximation of the damage suffered by
Conceptus through June 30, 2011. Further, in the event that Hologic breaches any
of its obligations under either of Sections 2.1(a) or 8.2, or any of its
representations and warranties under Section 5.2, Conceptus may pursue relief
for any damages accruing subsequent to July 1, 2011, including but not limited
to damages based on a claim for Patent infringement, notwithstanding the
Conceptus Release. Notwithstanding the foregoing, if the Northern District of
California grants the motion for entry of a consent judgment as requested by the
Parties in clause (ii) of Section 2.1(b), the liquidated damages remedy set
forth in this Section 3.1 shall only be available to Conceptus for Hologic’s
breach of any of its obligations under Section 8.2 or any of its representations
and warranties under Section 5.2.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO U.S. FEDERAL RULE OF EVIDENCE 408

 

IV. RELEASES; LICENSE

 

4.1 Releases

(a) Subject to Hologic’s compliance with the terms and conditions of this
Agreement, Conceptus, for itself and for its Affiliates, and its and their
respective successors and assigns, hereby irrevocably settle, release, and
forever discharge any and all Claims that have been or could have been brought
by Conceptus or any of its Affiliates against Hologic, its Affiliates or its or
their respective officers, directors, employees, shareholders or attorneys, in
All Litigation, including, for the avoidance of doubt, the California
Litigation.

(b) Hologic, for itself and for its Affiliates, and its and their respective
successors and assigns, hereby irrevocably settle, release, and forever
discharge any and all Claims that have been or could have been brought by
Hologic or any of its Affiliates against Conceptus, its Affiliates or its or
their respective officers, directors, employees, shareholders or attorneys, in
All Litigation, including, for the avoidance of doubt, the Massachusetts
Litigation.

 

4.2 License; Royalties

(a) Hologic hereby grants, and shall cause any Hologic Affiliate that owns or
has the right to license any Hologic Patent to hereby grant, to Conceptus,
Conceptus Affiliates, Conceptus Contractors and Conceptus Customers an
irrevocable, world-wide, royalty-bearing, nonsublicenseable, non-transferable
(except in accordance with Section 8.2) and non-exclusive license under the
Hologic Patents in the PBC Field: (i) to make, have made, use, sell, offer to
sell, practice, lease, keep, import, have imported, export, have exported,
distribute (including through multiple channels of distribution), commercially
exploit or otherwise dispose of Conceptus Products and Services; and (ii) to
practice any method or process claimed in the Hologic Patents for purposes of
effectuating the license granted in clause (i) of this Section 4.2(a).

(b) For each Royalty-Bearing Product Sold by or on behalf of Conceptus in the
United States after the Effective Date and until the earlier of the expiration
of the last-to-expire of the Hologic Patents or the termination by Conceptus of
the License as set forth in Article VII, Conceptus shall pay to Hologic an
amount equal to five percent (5%) of the actual selling price (i.e. revenue
received per unit sold) of such Royalty-Bearing Product (each such per unit
amount a “Royalty” and collectively, the “Royalties”).

(c) Conceptus shall pay all Royalties owed to Hologic for Royalty-Bearing
Products Sold by or on behalf of Conceptus in each calendar quarter within
forty-five (45) days following the end of such calendar quarter. All Royalties
shall be paid by Conceptus in U.S. dollars. A Royalty-Bearing Product is “Sold
by or on behalf of Conceptus” under this Agreement upon first transfer pursuant
to the license granted in Section 4.2(a). Internal sales to Conceptus Affiliates
(e.g. for transfer pricing) do not qualify as being Sold by or on behalf of
Conceptus hereunder. A Conceptus Product and Service that is distributed for
internal research purposes within Conceptus, or that is made available for
clinical or preclinical research or trials, is not a Royalty-Bearing Product and
is not considered Sold by or on behalf of Conceptus, even if such product
otherwise satisfies the definition of a Royalty-Bearing Product under this
Agreement.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO U.S. FEDERAL RULE OF EVIDENCE 408

 

(d) Following the termination or expiration of this Agreement or the License as
set forth in Article VII, Hologic retains the right to collect from Conceptus
any Royalties earned but not paid prior to such termination or expiration.

(e) During the term of this Agreement and for one (1) year following its
termination or expiration, Conceptus shall maintain the records necessary to
determine the accuracy of its payment of Royalties. Hologic shall have the
right, not exercisable more than once per year, at Hologic’s sole expense, to
appoint an independent, Third Party auditor, subject to Conceptus’s reasonable
approval, who shall be given access by Conceptus to those records which are
reasonably required in the judgment of the auditor to determine the accuracy of
Conceptus’s payment of Royalties. Any audits required hereunder shall be
conducted at a time reasonably convenient to Conceptus, and in a manner that
does not interfere with Conceptus’s business and operations. Any books and
records provided to the auditor hereunder shall be maintained in confidence by
such auditor and shall not, nor shall any summaries or notes thereof, be
disclosed to Hologic, to any Hologic Affiliate, or to any Third Party.

V. REPRESENTATIONS AND WARRANTIES

 

5.1 Conceptus Representations and Warranties

Conceptus represents and warrants to Hologic that:

(a) it is a corporation duly organized, validly existing and in good standing
under the laws of Delaware and it and each of its Affiliates is currently
operating as a going concern and it is not, and none of its Affiliates are,
subject to any bankruptcy, insolvency, liquidation or similar proceedings;

(b) it has all corporate power and authority necessary to enable it to enter
into this Agreement, to carry out the transactions contemplated by this
Agreement, and to bind Conceptus and its Affiliates to each and every obligation
hereof;

(c) it has duly executed this Agreement which is a valid agreement, binding on
and enforceable against Conceptus in accordance with its terms and covenants,
and Conceptus shall ensure that its Affiliates shall comply with this Agreement
and that Conceptus shall be vicariously liable for any failure of its Affiliates
to do so;

(d) it and/or its Affiliates own (i) one hundred percent of all of the Claims
that it and any of its Affiliates have asserted in All Litigation, and (ii) one
hundred percent of all of the Claims that it and its Affiliates are releasing
through the Conceptus Release;

(e) except for the California Litigation, neither Conceptus nor any Conceptus
Affiliate has, or intends to bring, any lawsuits, claims, complaints or actions
in its or their names, or on behalf of or through any other Entity, against
Hologic or any Hologic Affiliate in any court or other proceeding, or before any
government agency or entity; and

(f) neither it nor any of its Affiliates has entered into nor shall enter into
any other arrangement with any Entity that would preclude Conceptus or the
Conceptus Affiliates from effectuating and fulfilling its or their obligations
under this Agreement or granting the rights granted herein.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO U.S. FEDERAL RULE OF EVIDENCE 408

 

5.2 Hologic Representations and Warranties

Hologic represents and warrants to Conceptus that:

(a) it is a corporation organized and existing under the laws of Delaware and it
and each of its Affiliates is currently operating as a going concern and neither
it nor any of its Affiliates are, subject to any bankruptcy, insolvency,
liquidation or similar proceedings;

(b) it has all power, capacity and authority necessary to enable it to enter
into this Agreement, carry out the transactions contemplated by this Agreement
and to bind Hologic, its Affiliates and its and their successors and assigns to
each and every obligation hereof;

(c) it has duly executed this Agreement which is a valid agreement, binding on
and enforceable against Hologic in accordance with its terms and covenants and
Hologic shall ensure that its Affiliates shall comply with this Agreement and
Hologic shall be vicariously liable for any failure of its Affiliates to do so;

(d) it and/or its Affiliates own (i) one hundred percent of all of the Claims
that it and any of its Affiliates have asserted in All Litigation, and (ii) one
hundred percent of all of the Claims that it and its Affiliates are releasing
through the Hologic Release;

(e) it owns one hundred percent of the Hologic Patents and to the extent that it
does not, it has sufficient rights from the Hologic Affiliates or Third Parties
to grant the License with respect to all Hologic Patents;

(f) it has not breached the SMT License Agreement and is current in all of the
obligations it owes under the SMT License Agreement to the other parties
thereto;

(g) except for the Massachusetts and California Litigations, neither Hologic nor
any of the Hologic Affiliates has, or intends to bring, any lawsuits, claims,
complaints or actions in its or their names, or on behalf of or through any
other Entity, against Conceptus or any Conceptus Affiliate in any court or other
proceeding, or before any government agency or entity;

(h) neither it nor any of its Affiliates has entered into nor shall enter into
any other arrangement with any Entity that would preclude Hologic or the Hologic
Affiliates from effectuating and fulfilling its or their obligations under this
Agreement or granting the rights granted herein;

(i) Schedule A sets forth a complete and accurate list of all of the Patents and
Patent applications owned or controlled by Hologic that cover the PBC Field;

(j) it and/or its Affiliates shall make any transfer or other dealings with any
Hologic Patents or the Adiana Business (i) subject to the Hologic Release and
the License and (ii) conditioned on the purchaser, assignee or licensee of the
Hologic Patents expressly agreeing to be bound by the Hologic Release, the
License and Sections 2.1(a) and 2.1(c);

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO U.S. FEDERAL RULE OF EVIDENCE 408

 

(k) neither it nor any of its Affiliates has as of the Effective Date any plans
to perform or cause to be performed any action regarding the Adiana Product or
the Adiana Business that is not set forth on either of Schedule B or Schedule E;
and

(l) neither it nor any of its Affiliates has as of the Effective Date any plans
to file or prepare any supplements to the Adiana PMA or any foreign marketing
authorization. To the extent any supplement to the Adiana PMA or any foreign
marketing authorization has been filed, Hologic will withdraw such supplement as
set forth on Schedule B.

VI. CONFIDENTIALITY; NON-DISPARAGEMENT

 

6.1 Confidentiality of Agreement

Neither Party may disclose the terms and conditions of this Agreement to any
entity or person except that each Party may disclose the terms and conditions of
this Agreement: (i) to Third Parties with a need for access pursuant to the
order or requirement of a court, administrative or regulatory agency, or other
governmental body, provided that the Party required to make such a disclosure
gives as much notice as is reasonably possible to the other Party to contest
such order or requirement; (ii) on a confidential basis to its legal, accounting
or financial advisors solely for the purposes of providing such advice and
solely to the extent that they have a need for access and have agreed to keep
such information confidential; (iii) as required under applicable securities
regulations or listing agency requirements, provided that the disclosing Party
uses all commercially reasonable efforts to have any sensitive information
redacted, subject to applicable regulations or requirements; (iv) in its
financial statements as it is required to do under applicable generally accepted
accounting principles while acting in reliance on its auditors, provided that
the disclosing Party uses all commercially reasonable efforts to have any
sensitive information redacted, subject to applicable regulations or
requirements; or (v) upon the express written consent of the other Party. Any
press releases announcing the existence of this Agreement, or the terms and
conditions of this Agreement, must be approved in writing in advance by each
Party.

 

6.2 Non-Disparagement

Each Party agrees not to disparage the products or services of the other Party
for one (1) year following the Effective Date.

VII. TERM AND TERMINATION

 

7.1 Term of Agreement

The term of this Agreement shall commence as of the Effective Date and shall
remain in full force and effect until the expiration of the last-to-expire of
the Hologic Patents. The following Sections shall survive expiration of this
Agreement: 1.1, 2.1(a), 2.1(c), 2.3, 2.4, 3.1, 4.1, 4.2, 6.1, 7.1, 7.2, 8.1 –
8.14, 8.19 and 8.20.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO U.S. FEDERAL RULE OF EVIDENCE 408

 

7.2 Right to Terminate

Neither Party shall have the right to terminate this Agreement for any reason;
provided, however, that Conceptus shall have the right to terminate the License
granted hereunder at any time for any reason or no reason upon thirty (30) days
prior written notice to Hologic.

VIII. GENERAL

 

8.1 Dispute Resolution

(a) If there is a dispute between the Parties solely with regard to either
(x) those Royalty-Bearing Products for which a Royalty is owed, or (y) the
determination of whether a product or service is an “Adiana Product” subject to
the restrictions set forth in Section 2.1(a), then in each instance in respect
of clauses (x) or (y), the Parties agree to submit such dispute to three
(3) independent Patent attorneys selected by the Parties in the manner set forth
in Section 8.1(e). The Parties agree to be bound by such Patent attorneys’
decision under this Section 8.1. The Parties agree to provide such attorneys
information that the attorneys believe is necessary to resolve such dispute.
Such information shall be provided in writing, and stipulated to by the
producing Party. There shall be no depositions taken or allowed under this
Section 8.1. The Parties agree to each bear half of the fees and expenses
charged by such attorneys. The Parties shall conduct dispute resolution under
this Section 8.1 according to the following procedure:

(b) To the extent that either Party wishes to resolve the issue of (i) whether
or not any Conceptus Product and Service is a Royalty-Bearing Product for which
a Royalty is owed or (ii) whether or not any product or service is an Adiana
Product, then in respect of clauses (i) or (ii), such Party shall provide
written notice to the other Party and identify the products at issue (the
“Disputing Party”).

(c) Within ten (10) days of receiving the written notice provided in
Section 8.1(b), the Party receiving such written notice (the “Responding Party”)
shall respond in writing stating whether the Responding Party agrees or
disagrees as to whether or not such products identified in the notice are
Royalty-Bearing Products or Adiana Products hereunder, as applicable.

(d) To the extent that the Parties disagree as to whether or not products
identified in the notice are Royalty-Bearing Products or Adiana Products, as
applicable, the Parties shall attempt to resolve the dispute within fifteen
(15) days after the Disputing Party receives the response provided in
Section 8.1(c).

(e) If the Parties are unable to resolve the issue, the Parties shall, within
thirty (30) days after the Disputing Party receives the response provided in
Section 8.1(c), select and retain three (3) independent patent attorneys who
shall resolve the dispute, provided that each such attorney shall have at least
ten (10) years experience prosecuting or litigating Patents in the field of life
sciences. Each Party shall have the right to select one (1) of the three
(3) independent Patent attorneys, and the third and final such attorney selected
shall be selected by the two (2) Patent attorneys, and agreed to by the Parties.
None of the three (3) attorneys shall be deemed “party arbitrators”; all shall
be expected to be neutral.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO U.S. FEDERAL RULE OF EVIDENCE 408

 

(f) Within forty-five (45) days of their retention as provided in
Section 8.1(e), the independent Patent attorneys shall reach a determination as
to whether the identified products are Royalty-Bearing Products or Adiana
Products, as applicable, and in the event that the independent Patent attorneys
determine that the identified products are Royalty-Bearing Products or Adiana
Products, as applicable, the relief afforded may include but is not limited to a
decision enjoining prohibited actions. A majority decision of the independent
Patent attorneys shall be binding upon the Parties.

(g) The entire dispute resolution specified in this Section 8.1 shall take no
longer than ninety (90) days.

 

8.2 Assignment

(a) No Assignment. Neither Party may assign or transfer this Agreement without
the express written consent of the other Party, which shall be granted or
withheld in the non-assigning Party’s sole discretion. Notwithstanding the
foregoing, either Party may freely assign this Agreement without the consent of
the other Party (i) to an Affiliate of the assigning Party, or (ii) to the Third
Party purchaser of, or successor to, such assigning Party or all or
substantially all of the business of the assigning Party, whether by sale of
stock, equities or assets or by merger, reorganization, operation of law, or
otherwise. This Agreement shall apply to and shall be binding on the purchaser
of any or all of the Hologic Patents and/or the Adiana Business. Hologic shall
condition any sale, assignment, license or transfer of any rights in the Hologic
Patents and/or the Adiana Business on the express acknowledgement and agreement
of the purchaser, assignee or licensee of the Hologic Patents and/or the Adiana
Business being bound by the Hologic Release, the License and Hologic’s
obligations under Article II as set forth herein, it being the express intent of
the Parties that no subsequent claims under the Hologic Patents shall be
asserted by any party against Conceptus, any Conceptus Affiliate, or any party
to which the Hologic Release and/or the License hereunder are granted (or to
which such Hologic Release or the License otherwise apply). From the Effective
Date until the date of expiration of the Conceptus Patent, Hologic shall not
assign, transfer or license to a Third Party, or authorize the disclosure to a
Third Party by the FDA or other entity, the Adiana PMA and all foreign and
domestic equivalents or any data or information filed in support of any of the
foregoing, and any assignment or transfer from Hologic to a Third Party
otherwise permitted under this Section 8.2(a) must exclude the assignment,
transfer or license of the Adiana PMA and such data and information.

(b) Void Assignments; Successors and Assigns. Any purported assignment other
than in accordance with this Section is void, null and of no effect.

 

8.3 Benefit of the Agreement

Subject to the provisions of Section 8.2, this Agreement will inure to the
benefit of, and be binding upon, the respective heirs, executors,
administrators, other legal representatives, successors and permitted assigns of
the Parties and their respective Affiliates hereto.

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO U.S. FEDERAL RULE OF EVIDENCE 408

 

8.4 Nature of Rights

Hologic and Conceptus expressly acknowledge and agree that: (i) the License is
subject to Section 365(n) of the United States Bankruptcy Code as a license of
“Intellectual Property” and shall be deemed to be, and construed as, license for
purposes of application of Section 365 of the United States Bankruptcy Code; and
(ii) if a case under the United States Bankruptcy Code is filed by or against
Hologic, and in that case this Agreement is rejected pursuant to Section 365 of
the United States Bankruptcy Code, then Conceptus may exercise all rights
provided by Section 365(n), including the right to retain its rights and the
full benefits under the License not to be sued under the Hologic Patents.
Hologic hereby expressly further acknowledges and agrees that neither Hologic,
as debtor-in-possession in any bankruptcy proceeding, any trustee in bankruptcy,
or any successor of Hologic shall challenge the characterization of the License
as a license of “Intellectual Property” for purposes of application of
Section 365(n) of the United States Bankruptcy Code. Upon any bankruptcy or
insolvency of a Party, such Party shall not be entitled to assume or assume and
assign this Agreement or any of its rights hereunder without the express written
consent of the other Party.

 

8.5 Entire Agreement

This Agreement constitutes the entire agreement between the Parties hereto with
respect to the subject matter hereof and thereof and cancels and supersedes any
prior understandings and agreements between the Parties hereto with respect
thereto. There are no representations, warranties, terms, conditions,
undertakings or collateral agreements, express, implied or statutory, between
the Parties other than as expressly set forth in this Agreement.

 

8.6 Construction

In this Agreement words importing the singular number include the plural and
vice versa, words importing any gender include all genders and words importing
persons include individuals, partnerships, associations, trusts, unincorporated
organizations and corporations. The term “including” means “including without
limiting the generality of the foregoing” and “including but not limited to.”
The term “such as” means “such as without limiting the generality of the
foregoing.” The division of this Agreement into Articles and Sections and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement. The terms “hereof’,
“hereunder,” “herein” and similar expressions refer to this Agreement and not to
any particular Article, Section or other portion hereof. Unless something in the
subject matter or context is inconsistent therewith, references herein to
Articles, Sections and Schedules are to Articles and Sections of, and Schedules
to, this Agreement.

 

8.7 Statutory References

In this Agreement, unless something in the subject matter or context is
inconsistent therewith or unless otherwise herein provided, a reference to any
statute is to that statute as now enacted or as the same may from time to time
be amended, re-enacted or replaced and includes any regulations made thereunder.
Notwithstanding the above, the Parties intend that any patent exhaustion
defenses available as of the Effective Date of this Agreement shall continue to
apply regardless of the state of the law at the time of interpretation.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO U.S. FEDERAL RULE OF EVIDENCE 408

 

8.8 Severability

In the event that any term or provision of this Agreement is deemed invalid,
unenforceable or void by a final, non-appealable judgment of a court of
competent jurisdiction, the remainder of the Agreement shall be interpreted to
the extent possible to effect the overall intention of the Parties as of the
Effective Date of this Agreement.

 

8.9 Modification

This Agreement may not be amended, modified or altered in any way, except in a
writing identified as such and signed by both Parties.

 

8.10 Non-Waiver

Neither Party may waive or release any of its rights or interests under this
Agreement except in writing. A waiver by either Party of any provision of this
Agreement shall not be construed as a waiver of any other provision, nor shall
such waiver operate as or be construed as a waiver of any future event or
circumstance. No single or partial exercise by a Party of any right or remedy
precludes or otherwise affects the exercise of any other right or remedy to
which that Party may be entitled.

 

8.11 No Joint Venture or Agency

Nothing contained in this Agreement or the performance thereof is intended to or
shall be construed to create any relationship of agency, partnership or joint
venture between or among the Parties.

 

8.12 Notices

All notices, requests, approvals, consents and other communications required or
permitted under this Agreement will be in writing and addressed as follows:

If to Hologic:

Hologic, Inc.

250 Campus Drive

Marlborough, MA 01275

Attn: General Counsel

If to Conceptus:

Conceptus, Inc.

331 East Evelyn Avenue

Mountain View, CA 94041

Attn: General Counsel

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO U.S. FEDERAL RULE OF EVIDENCE 408

 

and will be sufficiently given if delivered by hand or sent by certified mail
(return receipt requested), courier, or facsimile (provided that the receiver
acknowledges receipt of the facsimile) addressed to the other Party at the
address set forth above or to such other person or address as the Parties may
from time to time designate in writing delivered pursuant to this notice
provision. Any such notices, requests, demands or other communications will be
deemed to be delivered when received by the Party to whom they were addressed.

 

8.13 Breach and Remedies

A breach of any of the terms of this Agreement, including the material falsity
of any representation or warranty, and the failure to perform under any covenant
or agreements herein, shall entitle the non-breaching Party to exercise any and
all remedies available at law or in equity, subject only to any express
limitations stated in this Agreement. Except as expressly provided herein, in no
event shall the Releases, the License or any payments or payment obligations
under this Agreement be revoked, rescinded, or terminated for any reason.

 

8.14 Governing Law

This Agreement is governed by and will be construed in accordance with the laws
of the State of California and the federal laws of the United States as
applicable therein, without regard to the laws of those jurisdictions governing
conflicts of laws.

 

8.15 Binding Agreement

The Parties agree that this Agreement is a binding agreement and all that is
required to bind the Parties to the terms of this Agreement is the signature of
the representatives of both Parties in the spaces provided below.

 

8.16 Counterparts

This Agreement may be signed in two or more identical counterparts each of which
will be deemed to be an original and all of which together will constitute one
and the same instrument.

 

8.17 Facsimile or E-mail Execution

Signing of this Agreement and transmission by facsimile document transfer or by
email in PDF format will be acceptable and binding upon the Parties hereto.

 

8.18 Further Assurances

The Parties agree to execute, acknowledge, and deliver all such other
instruments and documents and to take any and all further action consistent with
the terms of this Agreement as may be reasonably required to effect the
specified intent and purpose of this Agreement or by any of the courts in All
Litigation for the purpose of implementing this Agreement.

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO U.S. FEDERAL RULE OF EVIDENCE 408

 

8.19 Advice of Counsel; Joint Preparation

The Parties acknowledge that (a) they have been represented by legal counsel
during the negotiation of this Agreement and that their attorneys have fully
advised them concerning their rights, remedies, and obligations under this
Agreement and that they understand the same, and (b) this Agreement shall not be
construed more favorably in favor of one Party than another based upon which
Party drafted same, it being acknowledged and agreed that each of the Parties
contributed substantially to the negotiation and preparation of this Agreement.

 

8.20 Waiver of Section 1542 of the California Civil Code

The Parties to this Agreement hereby expressly waive the provisions of
Section 1542 of the California Civil Code, which states as follows: “A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

[Signature Pages to follow]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have executed this Agreement.

 

HOLOGIC, INC. By:  

/s/ Robert Cascella

Name: Robert Cascella Title: President and CEO Date: 4/29/2012 CONCEPTUS, INC.
By:  

/s/ D. Keith Grossman

Name: D. Keith Grossman Title: President and CEO Date: 4/29/2012

 

Signature Page to License and Settlement Agreement



--------------------------------------------------------------------------------

Schedule A

Patents that Cover the PBC Field

 

Patents         Patent/Publication #    Title 1    US7905880 B2    Method and
apparatus for tubal occlusion 2    US7842035 B2    Method and apparatus for
tubal occlusion 3    US7582085 B2    Catheter placement detection system and
operator interface 4    US7220259 B2    Method and apparatus for tubal occlusion
5    US6780182 B2    Catheter placement detection system and operator interface
6    US6726682 B2    Method and apparatus for tubal occlusion 7    US6712810 B2
   Method and apparatus for tubal occlusion 8    US6346102 B1    Method and
apparatus for tubal occlusion 9    US6309384 B1    Method and apparatus for
tubal occlusion 10    US5681572 A    Porous Material Product and Process 11   
US5624674 A    Porous Product Mold Form 12    US5605693 A    Methods of Making a
Porous Device 13    US5589176 A    Methods of Making a Doubly Porous Device 14
   US5954715    Method and apparatus for tubal occlusion Applications    1   
US20110276070 A1    Radiopaque implant 2    US20110180073 A1    Sterilization
device and method 3    US20110146692 A1    Implant delivery device 4   
US20110040146 A1    Method and apparatus for tubal occlusion 5    US20100063360
A1    Side-arm port introducer 6    US20090036840 A1    Atraumatic ball tip and
side wall opening 7    11/562,882    Delivery Catheter with Implant Ejection
Mechanism 8    12/940,698    Unpublished 9    12/950,901    Unpublished 10   
13/034,103    Unpublished 11    13/036,686    Unpublished 12    13/091,881   
Unpublished

SMT License Agreement.



--------------------------------------------------------------------------------

Schedule B

Adiana Business Wind-Down Schedule

 

1. Hologic shall notify customers and distributors that shipments of Adiana
Product will cease by April 30, 2012.

 

2. Hologic shall (a) cease making and having made the Adiana Product by the
Effective Date and (b) cease offering for sale, selling, having sold, licensing,
importing or otherwise disposing of the Adiana Product by May 18, 2012. As of
the Effective Date, Hologic shall not actively promote or market the Adiana
Product, give customers incentives to purchase, or sales personnel incentives to
sell, any Adiana Product, or discount or donate any Adiana Product for any
reason, including as part of the sale of non-Adiana Products; provided, however,
that Hologic may, until May 18, 2012, take and fulfill orders received from
existing customers from existing inventory provided that such orders may not
exceed such customer’s total unit order for the previous quarter.

 

3. To the extent any of the Adiana Product cannot be reconfigured for use in
products outside the PBC Field, Hologic shall cause the disposal of all Adiana
Product stock held in inventory by May 31, 2012.

 

4. To the extent any supplement to the Adiana PMA or any foreign marketing
authorization has been filed, Hologic will withdraw such supplement as soon as
reasonably practicable.



--------------------------------------------------------------------------------

SCHEDULE C

SMT License Agreement

 

   

 

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

          TRIAL EXHIBIT 655     CASE NO. 3:09-CV-02280-WHA    
DATE ENTERED                                               BY                 
                                                         

DEPUTY CLERK

 

PATENT LICENSE AGREEMENT

This Patent License Agreement is entered into as of this 28th day of November,
2001 between Adiana, Inc., a California corporation (“Adiana”) having its
principal place of business in Redwood City, California, and SM Technologies
LLC, a Limited Liability Corporation of Utah (“SMT”) having its principal place
of business in Salt Lake City, Utah.

1. RECITALS

a) Adiana designs, manufactures and markets medical devices and components used
in gynecological applications and procedures.

b) SMT is the exclusive owner of all right, title and interest in certain United
States Patents covering various porous material compositions and methods for
making them.

c) SMT is willing to grant, and Adiana desires to acquire an exclusive license
to the patents covering various porous material compositions and methods for
making them.

d) In consideration of the mutual promises and covenants of the parties
contained in this Agreement, the sufficiency of which is hereby acknowledged,
the parties agree as follows:

2. DEFINITIONS

As used in this Agreement:

a) “Affiliate” shall mean any corporation, company or business (i) in which
Adiana owns or controls at least fifty percent (50%) of the voting stock,
(ii) which owns or controls at least fifty percent (50%) of the voting stock of
Adiana, or (iii) which is owned or controlled by any person or entity that owns
or controls at least fifty percent (50%) of the voting stock of Adiana.

b) “Catheter” shall mean a device used to deliver and deposit an occlusive mass
in any lumen, duct, orifice, or opening of the reproductive system of humans or
animals.

c) “Field of Use” shall mean any use for occlusion of any lumen, duct, orifice,
or opening of or for the female reproductive system of humans or animals.

d) “License” shall mean Adiana’s license pursuant to Section 3 to make, have
made, use, sell, offer for sale, import, lease and/or commercialize Licensed
Products throughout the world.

e) “Licensed Patents” shall mean:

 

  i) United States Patent 5,681,572, issued October 28, 1997, entitled “Porous
material product and process” and

 

  ii) United States Patent 5,605,693, issued February 25, 1997 entitled “Methods
of making a porous device” and

 

  iii) United States Patent 5,624,674, issued April 29, 1997, entitled “Porous
product mold form” and

 

  iv) United States Patent 5,589,176, entitled “Methods of making doubly porous
device” and

 

 

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY   HOL-CON 0113721

 

  1   LOGO [g342600initial.jpg]



--------------------------------------------------------------------------------

  v) any and all continuations, continuations-in-part, continuing prosecution
applications, applications subject to requests for continued examination,
reissues, divisions, renewals, reexamination certificates, additions or
extensions of such patent, together with any and all foreign counterparts of
each patent Licensed Patent.

f) “Licensed Product” shall mean any method or device within the Field of Use
that incorporates any subject matter which is covered by, or the use of which is
covered by, a valid, unexpired and uncancelled claim of a Licensed Patent,
including any such method or device which improves or modifies a previously
developed Licensed Product while remaining covered by a valid, unexpired and
uncancelled claim of a Licensed Patent.

g) “Matrix” and “Matrices” shall mean a component or components of a Catheter
intended for deposit into any lumen, duct, orifice, or opening of the female
reproductive system of humans or animals.

h) “Seare” shall mean William J, Seare, Jr., MD, an individual.

i) “Net Catheter Sales” shall mean the gross number of Catheters incorporating
Licensed Products sold by Adiana, its Affiliates or sublicensees, less any
catheters returned to Adiana by purchasers for credits, exchanges or
replacements.

j) “Sale” shall mean any sale or other disposition of a Licensed Product for
value.

3. GRANT OF LICENSE

a) On the terms and conditions set forth in this Agreement, SMT hereby grants to
Adiana the exclusive worldwide right, privilege and license under the Licensed
Patents to make, have made, use, sell, offer for sale, import, lease and/or
otherwise commercialize any and all Licensed Products within the Field of Use.

b) The License shall be exclusive to Adiana and SMT shall not grant to any other
person or entity besides Adiana any license under the Licensed Patents within
the Field of Use.

c) The License shall include the right to grant sublicenses within the Field of
Use, subject to any sublicensee agreeing in writing to be bound by all of the
obligations under this Agreement, including the payment of royalties and
reporting requirements. SMT shall be given a copy of each sublicense under this
Agreement. No SMT Confidential Information may be provided to such sublicensee
without first affording SMT a reasonable opportunity to investigate the
potential sublicensee and approve of such disclosure, which approval shall not
be unreasonably withheld.

d) SMT hereby grants to Adiana the right to extend the licenses granted or to be
granted in Section 3(a) to an Affiliate subject to the terms and conditions
hereof.

e) To the extent that Adiana is granted the right to file suit and/or initiate
and maintain litigation to prevent third parties from infringing upon any
Licensed Patent; the License shall include the right to recover damages for any
past infringement of such Licensed Patent.

4. PAYMENTS AND ROYALTIES

a) In consideration of the License and SMT’s other obligations under this
Agreement, Adiana agrees as follows:

b) Upon execution of this Agreement, Adiana shall pay to SMT a fee of fifty
thousand dollars ($50,000).

 

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY   HOL-CON 0113722

 

  2   LOGO [g342600initial.jpg]



--------------------------------------------------------------------------------

c) On December 31, 2001 and again on December 31, 2002, Adiana shall pay SMT a
“Minimum Royalty” of twenty thousand dollars (320,000). Beginning January 1,
2002, Adiana agrees to enter a separate agreement with Seare (the “Seare
Consulting Agreement”) for fifteen thousand dollars ($15,000) a year for
consulting services for two (2) years. After two (2) years, the Minimum Royalty
shall be increased to thirty-five thousand dollars ($35,000), and will remain
constant thereafter. Minimum Royalty payments by Adiana to SMT under this
Section 4(c) shall be reduced by any royalties paid by Adiana to SMT pursuant to
Section 4(d) below and shall be pro-rated for partial years.

d) Upon commencement of this Agreement, Adiana shall pay to SMT a royalty fee of
$1.25 per Net Catheter Sale utilizing one or more of the Licensed Patents.
Payment shall be due at the time of delivery of each quarterly statement
provided for in Section 4(f) for Net Catheter Sales during the preceding Fiscal
Quarter.

e) Adiana shall pay to SMT a reduced royalty fee of $0,625 per Net Catheter Sale
in countries where the Licensed Patents are not effective, have expired, or have
not been sought.

f) Adiana shall deliver to SMT, within forty-five (45) days following the end of
each calendar quarter, a written statement showing Adiana’s Net Catheter Sales
and the calculation of royalty payments due to SMT under Sections 4(d). Such
statement shall include data reasonably necessary to facilitate verification of
the royalty calculations.

g) All royalties shall be paid in United States dollars.

h) Adiana shall keep complete and accurate books of account containing Licensed
Products sales, Net Catheter Sales and other data in sufficient detail to enable
the royalties payable under this Agreement to be computed and verified. Adiana
agrees that SMT and his agents shall have the right, at SMT’s expense and
subject to Section 5, upon reasonable prior written notice, not more than once
in any calendar year, to examine Adiana’s royalty calculations and to inspect
and copy during normal business hours such books of account and Adiana’s other
records, but only to the extent that they reasonably relate to royalty payments
under this Agreement.

5. CONTINUED DISCLOSURE OF TECHNOLOGY

a) SMT shall disclose to Adiana any development related to the Licensed
Products, including any know-how pertaining to manufacture and use of Licensed
Products, and shall disclose, on a continuing basis, the best known mode for
practicing any claimed subject matter of the Licensed Patents.

b) Through the Seare Consulting Agreement, discussed in Section 4(c) above,
Seare shall provide “reasonable efforts” to Adiana to assist in development of
Licensed Products and procurement of United States Food and Drug Administration
(“FDA”) approval of Licensed Products in the Field of Use.

c) In order to facilitate or otherwise support submissions for regulatory
approval of any product that relies upon Licensed Patents, each party shall have
the right, without charge, to refer to. access, cross-reference and use all
documents that are owned or controlled by the other party which are submitted to
any regulatory agency in order to obtain or maintain marketing approval for
products that rely upon Licensed Patents (“Filed Data”). These documents
include, without limitation, the SMT and Adiana Master File for Devices, as
filed with the FDA, and any applicable European equivalent, as updated from time
to time, which is required for some portion of the manufacture and testing of
Licensed Products.

d) During the Term, upon written request from SMT, Adiana shall provide, at no
charge, reasonable amounts of technical assistance to SMT to provide responses
to questions related to the Licensed Patents.

 

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY   HOL-CON 0113723

 

  3   LOGO [g342600initial.jpg]



--------------------------------------------------------------------------------

e) Data obtained by Adiana that is: (i) directly related to the Licensed
Patents, (ii) contained in FDA filings, and (iii) reduced to written form
(“Adiana Matrix-Specific Filed Data”) will be provided to SMT. It is agreed by
SMT and Seare that Adiana Filed Data is Confidential Information (as defined in
Section 8 below). Adiana Matrix-Specific Filed Data may be placed into SMT’s
Master File for Devices and/or Seare’s Master File for Devices.

f) Filed Data will be summarized into a document describing the Filed Data in
sufficient detail to apprise Adiana of the subject matter of all documents,
including Third Party Filed Data (“Summary”). At least once each year, SMT
agrees to provide Adiana a copy of the Summary as well as a similar summary for
any data from all third party licensees of the Licensed Patents.

g) SMT may permit SMT’s third party licensees of the Licensed Patents the right,
without charge, to access, reference, cross-reference and use Adiana
Matrix-Specific Filed Data provided that: (i) the third party licensee has
similarly submitted data that is directly related to the Licensed Patents
(“Third Party Filed Data”) to SMT’s Master File for Devices and/or Seare’s
Master File for Devices, (ii) the third party licensee has agreed to permit
Adiana the right, without charge, to access, reference, cross-reference and use
Third Party Filed Data; (iii) that SMT has notified Adiana prior to the third
party’s access, reference, cross-reference or use of Filed Data; and (iv) the
third party licensee has agreed that Adiana Matrix Specific Filed Data is
Confidential Information and has, in writing, agreed to the provisions contained
in Section 9 below.

6. NON-COMPETITION

Non-competition. SMT represents and warrants that SMT will not, during the term
of this License Agreement, perform any consulting services that could reasonably
be determined to be in the Field of Use for any company, person or entity whose
business or proposed business in any way involves products or services that
could reasonably be determined to be in the Field of Use. Seare represents and
warrants that Seare will not, during the term of this License Agreement, perform
any consulting services that could reasonably be determined to be in the Field
of Use for any company, person or entity whose business or proposed business in
any way involves products or services that could reasonably be determined to be
in the Field of Use.

7. OWNERSHIP OF EMERGENT PATENTS

a) In the event that either party conceives patentable subject matter during the
performance of this Agreement (“Emergent Technology”), the party conceiving
Emergent Technology shall own any patents which it might obtain covering such
patentable subject matter (“Emergent Patents”), No license shall be implied for
any Emergent Patent obtained by either party, and any Emergent Patent obtained
will be outside the scope of this Agreement.

b) In order to allow Adiana the opportunity to maximize its ability to
capitalize on Licensed Patents within the United States and foreign markets,
Seare proposes that Adiana and Seare work toward obtaining additional US and
Foreign patents. It is the opinion of Seare that confidential disclosures Seare
has made, and contemplates making to Adiana prior to the execution of this
Agreement, or after execution hereof, with respect to work done by him prior to
the date of this Agreement, comprise additional patentable intellectual
property. These disclosures have and will relate to the optimum performance of
Licensed Products and Licensed Patents for the Field of Use. Seare may elect, at
his own discretion, to seek US and/or foreign patents with respect to inventive
concepts which are related to the Licensed Patents and are in existence prior to
the date of this Agreement. On a case by case basis, Seare is willing to allow
Adiana an opportunity to bring such new patent applications and resultant
patents within the scope of the Licensed Patents, provided that Adiana agrees,
within thirty days of notice, to participate in

 

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY   HOL-CON 0113724

 

  4   LOGO [g342600initial.jpg]



--------------------------------------------------------------------------------

the costs of the patent preparation, filing and prosecution in accordance with
the cost sharing provisions set forth in Section 7(c), except that Adiana’s
obligations to share in such costs shall start as soon as Adiana elects to
include such patent application disclosure within the scope of the Licensed
Patents. If Adiana elects not to accept the obligations to share costs
immediately under the cost sharing provisions of Section 7(c), then any patent
applications and resultant patents shall fall outside of the Licensed Patents.

c) In the event that either SMT and Adiana, or Seare and Adiana, jointly
conceive Emergent Technology, such Emergent Technology shall be jointly owned by
SMT and Adiana. SMT, Seare and Adiana agree to assist in filing and prosecuting
patents containing jointly developed Emergent Technology. Any royalties or other
payments that may derive from jointly developed Emergent Technology shall be
shared by SMT and Adiana in a ratio equal to the costs borne by SMT and Adiana
to prosecute such jointly developed Emergent Patents.

8. CONTINUED OBLIGATION TO PROSECUTE AND MAINTAIN PATENTS

a) SMT shall, at its own expense, prosecute the Licensed Patents and any
continuations, divisions, continuations-in-part, and reissues of such patent
application or any patent thereon, until all applicable patents issue. SMT shall
also pay any maintenance fees on the Licensed Patent and any patents that issue
on any continuations, divisions, continuations-in-part, and reissues of the
Licensed Patents. If for any reason SMT intends to abandon any continuations,
divisions, continuations-in-part, and reissue applications of any Licensed
Patent, SMT shall notify Adiana at least two (2) months in advance of any such
abandonment and Adiana shall have the exclusive right to take over prosecution
of any such application or maintenance requirements for any such patents. SMT
shall cooperate with Adiana in any reasonable manner Adiana requires regarding
the prosecution of any application or other requirement related to this effort,
at Adiana’s expense.

b) SMT shall, at its own expense, continue prosecution of any existing
corresponding foreign applications of any Licensed Patent, until all applicable
patents issue. SMT shall also pay any maintenance fees, taxes or annuities that
are due on any foreign patents and patent applications, If for any reason SMT
intends to abandon any existing corresponding foreign applications of any
Licensed Patent, SMT shall notify Adiana at least two (2) months in advance of
any such abandonment and Adiana shall have the exclusive right to take over
prosecution of any such application or maintenance requirements for any such
patents. SMT shall cooperate with Adiana in any reasonable manner Adiana
requires regarding the prosecution of any application or other requirement
related to this effort, at Adiana’s expense.

d) Adiana shall own the rights within its Field of Use with respect to any
patent application for which it takes over prosecution, and shall also own the
rights within its Field of Use with respect to any patent issuing on any patent
application for which it takes over prosecution. Adiana shall be entitled to
reduce royalty fees, including Minimum Royalties, that may be owed by Adiana to
SMT pursuant to Section 4, by an amount equal to the costs incurred by Adiana
related to taking over prosecution or maintenance and such patent applications
and patents shall no longer be a Licensed Patent once Adiana assumes
responsibility for such patent applications and patents. There shall be no
royalty obligation to SMT with respect to the practice of the claims of such
patent applications and/or patents, although this provision shall have no effect
upon Adiana’s obligation to pay royalties with respect to the remaining Licensed
Patents.

9. CONFIDENTIAL INFORMATION

a) Confidentiality of Information. Neither party shall intentionally disclose to
any other person, firm, or corporation (other than to personnel of affiliated
companies with a need to know and who receive such information subject to the
same restrictions as are contained in this Agreement), or use for its own
benefit,

 

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY   HOL-CON 0113725

 

  5   LOGO [g342600initial.jpg]



--------------------------------------------------------------------------------

except as provided in this Agreement, any information it receives from the other
party that is designated in writing as “Proprietary” or “Confidential,” whether
documentary, oral, or, if demonstrative, is designated in writing by the
disclosing party within three months following disclosure as “Proprietary” or
“Confidential” (hereinafter “Confidential Information”). No information shall be
designated or marked as Proprietary or Confidential unless the disclosing party
has reason to believe that the information is Proprietary and Confidential.

b) Permitted Uses. The recipient party agrees that it will only use the
disclosing party’s Confidential Information for the purpose of pursuing the
objectives of this Agreement, including developing an FDA approved medical
device, maintaining License and royalty payments, and incorporation of Licensed
Patents into medical devices.

c) Standards of Care, Each party shall use at least the same degree of care to
avoid inadvertent disclosure or unauthorized use of the other party’s
Confidential Information which it employs with respect to it own proprietary or
confidential information which it does not wish to have disseminated, published
or disclosed.

d) Inapplicability of Restrictions. There shall be no restriction under this
Agreement with respect to any portion of the Confidential Information which:

 

  i) is known to the recipient party or any affiliated company of the recipient
party at the time of its disclosure to the recipient party;

 

  ii) is or becomes publicly known through no wrongful act of the recipient
party or of any affiliated company of the recipient party;

 

  iii) is received from a third pasty without breach of the restrictions
contained in this Agreement;

 

  iv) is independently developed by the recipient party or any affiliated
company of the recipient party;

 

  v) is furnished to any third party by the disclosing party without a similar
restriction on the recipient party’s rights; or

 

  vi) is approved for release by the disclosing party.

e) Continuing applicability after Court ordered disclosure. When subject to any
request, demand or order to disclose confidential information within the context
of any proceeding, the party subject to the request, demand or order shall
immediately notify the disclosing party and shall take all reasonable steps to
preserve the confidentiality of the information (such as seeking protective
orders from the court or governmental agency seeking the information, and
submitting the required information under seal). Compulsory disclosure to a
court or governmental agency shall not act to relieve the party subject to the
compulsory disclosure from any obligation to avoid disclosure.

10. REPRESENTATIONS

a) SMT represents and warrants to Adiana that:

 

  i) SMT is the owner of the entire right, title and interest in the Licensed
Patents and it has no knowledge of any prior art patents or publications, or
prior acts, that would cause any claim of the Licensed Patents to be invalid or
unenforceable.

 

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY   HOL-CON 0113726

 

  6   LOGO [g342600initial.jpg]



--------------------------------------------------------------------------------

  ii) SMT is not aware of any other agreements or other express or implied
obligations to third parties, which would conflict with or limit the License of
the Patent or its ability to perform its obligations hereunder.

 

  iii) SMT has no actual knowledge that Adiana’s proposed use of the inventions
covered by the Patent to manufacture, use or sell Licensed Products will
infringe any patent or other restrictive right held by any third party.

 

  iv) SMT shall be deemed to be in possession of all knowledge held by Seare
underlying all warranties and obligations expressed in this agreement.

b) Each party represents and warrants to the other that:

 

  i) This Agreement constitutes a legal, valid and binding obligation of such
party, enforceable in accordance with its terms, except as such enforcement may
be limited by bankruptcy, insolvency, reorganization or similar laws or
equitable principles relating to or limiting the rights of creditors generally.

 

  ii) Such party is not a party to, bound by or subject to any agreement or
instrument, or any judgment, order or decree of any court or governmental agency
or authority, which would be violated by such party’s entering into or carrying
out this Agreement.

 

  iii) Such party is not a party to any pending, and does not know of any
threatened, action, suit, proceeding or investigation in, before or by any court
or governmental agency or authority which may have an effect materially adverse
to the other party in connection with this Agreement.

11. REGULATORY APPROVALS

Adiana intends to seek and shall be solely responsible for, all regulatory
approval from the United States Food and Drug Administration for its marketing
in the United States of one or more Licensed Products. Adiana may also, in its
discretion, seek foreign regulatory approval relating to the Licensed Products.
SMT agrees to use reasonable efforts, at Adiana’s expense, to support Adiana in
its attempts to obtain such approvals and will reasonably cooperate and provide
reasonable assistance, at Adiana’s expense, to Adiana with respect to any other
United States or foreign regulatory approvals sought by Adiana with respect to
the Licensed Products. No assurance can be given that Adiana will obtain the
approvals necessary to produce or market any Licensed Products in the United
States or any other country.

12. INDEMNIFICATION FOR PRODUCTS LIABILITY

Adiana shall indemnify SMT from any and all claims, demands, actions and causes
of action against SMT for the death or bodily injury incurred by or rendered
against SMT arising from the testing or use of an Licensed Product by Adiana,
provided that SMT shall give notice as soon as practical of any claims, demands,
actions and causes of action against SMT for which Adiana may be obliged to
indemnity SMT and that Adiana shall have the right to participate in any
compromise, settlement and defense thereof. This indemnification obligation
shall include, without limiting the generality of the foregoing, reasonable
attorneys’ fees and other costs or expenses incurred in connection with the
defense of any and all such claims, demands, actions, or causes of action, and
shall extend to the trustees, officers, employees, and agents of SMT.

 

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY   HOL-CON 0113727

 

  7   LOGO [g342600initial.jpg]



--------------------------------------------------------------------------------

13. TERM AND TERMINATION

a) Unless earlier terminated pursuant to this Agreement, the License shall
terminate upon the expiration of the last expiring patent of the Licensed
Patents.

b) Adiana shall submit an application for marketing approval to FDA for a
Licensed Product within five (5) years of the date of this Agreement. If Adiana
has failed to do so within the specified period, SMT may, in its sole
discretion, terminate the License.

c) Adiana may terminate the License at any time by giving thirty (30) days prior
written notice of such termination to SMT.

d) If Adiana shall commit any material breach of its obligations under this
Agreement including non-payment of royalties and Adiana fails to remedy such
breach within sixty (60) days after receipt of written notice SMT may, at SMT’s
option, terminate the License by delivery of written notice of such termination
to Adiana.

e) Following the termination of this Agreement for any reason, Adiana and its
sublicensees shall be entitled to continue sales of Licensed Products previously
produced by or for Adiana and its sublicensees under this Agreement until
existing inventory is sold or for a period of six months, whichever occurs
first. All such continued sales shall carry an obligation that Adiana and its
sublicensees shall owe and pay royalties, including minimum royalties, provide
quarterly statements under Section 4, and comply with the other obligations
Adiana has accepted under this Agreement.

f) The confidentiality provisions of Section 9 shall survive termination of this
Agreement.

14. INFRINGEMENT CLAIMS                 LOGO [g342600stmp29.jpg]

a) Notice of Third Party Infringement. SMT shall give prompt written notice to
Adiana if, during the term of the License, SMT becomes aware of any good made,
used, sold offered for sale or imported into any country by another, not party
to this Agreement, which infringes, or the use of which infringes, or possibly
infringes the Licensed Patents.

b) Infringement of Third Party Patents. In the event that Adiana becomes aware
that the sale of a Licensed Product would, in the reasonable opinion of Adiana’s
patent counsel (a copy of which will be provided to SMT), infringe a valid
patent right of a third party (excluding any Affiliate of Adiana), Adiana will
first use reasonable efforts to redesign such Licensed Product to avoid such
infringement. If such redesign is impossible or unreasonable, and if the third
party patent is not otherwise able to be avoided by having applicable claims
found invalid or unenforceable and, in order to offer such Licensed Product in
commerce, Adiana is required to pay royalties to such third party (“Other
Royalties”), the royalties payable by Adiana pursuant to Section 4 of this
Agreement may be reduced by up to fifty percent (50%) to offset payments by
Adiana of Other Royalties, but in no event will the royalties payable by Adiana
to SMT be reduced by more than fifty percent (50%) of the royalties otherwise
due to SMT for such Licensed Product.

c) Right to Defend. SMT shall give prompt written notice to Adiana if, during
the term of the License, SMT becomes aware of any claim that any Licensed
Product infringes a valid patent of a third party, by reason of practicing one
or more claims of a Licensed Patent. Adiana shall have the right, but not the
obligation, to defend any suit brought by a third party for patent infringement,
to bring a declaratory judgment action or reach an agreement, at its expense, to
defend against any claim of infringement; provided however, that SMT shall be
fully apprised of all aspects of Adiana’s defense if Adiana wishes to

 

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY   HOL-CON 0113728

 

  8   LOGO [g342600initial.jpg]



--------------------------------------------------------------------------------

assert any right to decreased royalties to SMT in the event of an adverse
judgment coupled with Adiana taking a license from the third party in order to
continue to practice the features of the claims of the Licensed Patents involved
in the infringement claim. If required by law and paid for by Adiana, Adiana may
cause SMT to be joined as a party Plaintiff in such action, and SMT agrees to be
so joined. In connection with any such suit, employees of SMT and any affiliates
shall execute all papers necessary or desirable, to effect formal requirements
and shall testify, provide statements, or produce documents, whenever reasonably
requested so to do by Adiana, although Adiana shall reimburse SMT for all
expenses related to activities requested by Adiana. Except for reimbursement of
SMT’s direct expenses related to the suit, Adiana may retain any monies
recovered in such action or in its settlement without payment or reimbursement
to SMT. SMT shall have the right to appear on its own behalf in any such suit,
at its own expense.

15. MISCELLANEOUS

a) Marking. Adiana agrees to affix or cause to be affixed proper statutory
patent notices and markings to each Licensed Product made, used or sold, offered
for sale or imported by or for Adiana.

b) Entire Agreement. This Agreement contains the entire agreement between the
parties, and supersedes all prior agreements, representations and understandings
of the parties, relating to the subject matter of this Agreement.

c) Further Actions. Each party agrees that after the delivery of this Agreement
it will execute and deliver such further documents and do such further acts and
things as the other party may reasonably request in order to carry out the terms
of this Agreement.

d) Amendments. No supplement or amendment of this Agreement will be binding
unless executed in writing by both the parties.

e) Waiver. Any term or provision of this Agreement may be waived at any time by
the party entitled to its benefit by a written instrument executed by a duly
authorized officer of the party. No waiver of any of the provisions of this
Agreement will be deemed, or will constitute, a waiver of any other provision,
whether or not similar, nor will any waiver constitute a continuing waiver. The
failure of any party to enforce at any time any provision of this Agreement, or
any right with respect thereto, or to exercise any election herein provided,
shall in no way be considered to be a waiver of such provision, right or
election, or to in any way affect the validity of this Agreement. The exercise
by any party of any right or election under the terms or covenants herein shall
not preclude or prejudice any party from exercising the same or any other right
it may have under this Agreement, irrespective of any previous action or
proceeding taken by the parties hereunder.

f) Successors, Assigns and Sublicenses. This Agreement will be binding on, and
will inure to the benefit of, the parties and their respective successors and
assigns. Adiana may not assign the entire License without SMT’s written consent,
which shall not be unreasonably withheld, except that Adiana may make such an
assignment by operation of law to any corporation with which it merges, to its
Affiliate, to a purchaser of substantially all of its assets or to a successor
to its business interest relating to the Licensed Patents. Subject to
Section 2(c) and provided that Adiana shall continue to be bound by its royalty
and other obligations under this Agreement, Adiana shall be entitled to
sublicense its rights under the License to third parties, and to use independent
contractors in the development, production and marketing of the Licensed
Products. SMT agrees that his obligations under this Agreement will extend and
be binding upon any party which acquires the Licensed Patents or his related
business or assets.

 

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY   HOL-CON 0113729

 

  9   LOGO [g342600initial.jpg]



--------------------------------------------------------------------------------

g) Attorneys’ Fees. If any arbitration, legal action or other proceeding is
brought in connection with any of the provisions of this Agreement, the
successful or prevailing party will be entitled to recover reasonable attorneys’
fees and other costs incurred in that arbitration, action or proceeding, in
addition to any other relief to which that party-may be entitled.

h) Governing Law. All questions with respect to the construction of this
Agreement, and the rights and liabilities of the parties under this Agreement,
will be governed by the laws of the State of California, excluding conflicts of
laws provisions. Venue for any non-arbitrable dispute or any relief not
permitted in arbitration for disputes arising under this contract shall be in
United States District Court for the District of Northern California or
appropriate courts of the State of California, County of San Mateo.

i) Arbitration. Any dispute arising between the parties relating to, arising out
of or in any way connected with this Agreement or any term or condition hereof,
the performance by either party of its obligations hereunder, whether before or
after termination of this Agreement, shall be finally resolved by binding
arbitration. Whenever a party shall decide to institute arbitration proceedings,
it shall give notice to that effect to the other parties. The party giving such
notice shall refrain from instituting the arbitration proceeding for a period of
sixty (60) days following such notice. Any arbitration hereunder shall be
conducted in San Mateo County, California, under the Commercial Arbitration
Rules of the American Arbitration Association. Each such arbitration shall be
conducted by a single arbitrator with the authority to grant specific
performance, and to allocate between the parties the fees and expenses in such
equitable manner as they determine. Any monetary award shall bear interest at a
rate fixed by the arbitrators from the date the arbitration proceeding is
commenced to the date on which the award is paid in full. Judgment upon the
award so rendered may be entered in any court having jurisdiction or application
may be made to such court for judicial acceptance of any award and an order of
enforcement, as the case may be.

j) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed a valid, original agreement, but all of which
together will constitute one and the same instrument.

k) Severance. If any provision of this Agreement or its application to any
person or circumstances is held to be unenforceable or invalid by any court of
competent jurisdiction, its other applications and the remaining provisions of
this Agreement shall be enforced so as to best effect the intentions of the
parties in entering into this Agreement.

l) Captions. The section headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement. The references to sections refer to corresponding sections of
this Agreement unless otherwise specified.

m) Notices. Any notice or other communication to the parties pursuant to this
Agreement shall be deemed to have been duly given and received on the date of
actual delivery in writing, addressed to the President (or another officer
designated below or otherwise for such purpose) of the party, at its address set
forth below.

 

If to SMT:  

William J. Seare, Jr., MD

SM Technologies LLC

3190 Chula Vista Circle

Salt Lake City, UT 84121

If to Seare:  

William J. Seare, Jr., MD

c/o Seare Biomatrix Systems, Inc.

3190 Chula Vista Circle

Salt Lake City, UT 84121

 

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY   HOL-CON 0113730

 

  10   LOGO [g342600initial.jpg]



--------------------------------------------------------------------------------

If to Adiana:   Paul M. Goeld, President   Adiana, Inc.   2684 Middlefield Road,
Suite A   Redwood City, CA 94063

Any party may change its address for purposes of this paragraph by giving the
other parties written notice of the new address in the manner set forth above.

n) Drafting. This Agreement has been negotiated at arm’s length and between
persons sophisticated and knowledgeable in the matters dealt with and
represented by their own counsel. Accordingly, any rule of law (including
California Code of Civil Procedure Section 1654) or legal decision that would
require interpretation against the drafter of this Agreement is not applicable
and is waived.

o) Relationship of Parties. The relationships established between SMT and Adiana
by this Agreement are that of a licensor to its licensee, and nothing contained
herein shall be deemed to establish or otherwise create a relationship of
principal and agent or a partnership between them. Neither party nor any of its
agents or other distributors shall have any right or authority to assume or
create any obligations of any kind, whether express or implied, on behalf of the
other party.

p) Attribution. Adiana shall have the right to attribute technology used in
Licensed Products to the Licensed Patents, including use of the name “Seare” and
“William J, Seare, Jr., MD” in packaging and promotional material for any
Licensed Product.

16. SIGNATURES

Executed as of the date first indicated above.

 

Adiana, Inc. (“Adiana”):   By:  

         LOGO [g342600stmp32a.jpg]

    Paul M. Goeld, President   SM Technologies LLC (“SMT”):   By:  

     LOGO [g342600stmp32b.jpg]  Manager

    William J. Seare, Jr., Manager    

LOGO [g342600stmp32c.jpg]

  William J. Seare, Jr., MD (“Seare”):   By:  

     LOGO [g342600stmp32d.jpg]

    William J. Seare, Jr., MD an Individual  

 

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY   HOL-CON 0113731

 

  11   LOGO [g342600initial.jpg]



--------------------------------------------------------------------------------

SM TECHNOLOGIES LLC

Date:

Company: Adiana / Cytyc

Fax Number: 508 263 2963.

Attention: Stephen Gordon

Number of Pages, Including this Sheet: 2

Comments:

 

Here is SM Technologies W-9 Info. Depending when the check is sent, I may have
you send it to a different address than the corporate address. That address
would be;

Dr. WJ Seare

7479 Mermaid Land

Carlsbad, CA 92011

 

Thanks,

Dr. Seare

 

  LOGO [g342600stmp33.jpg]  

825 North 300 West Suite N-135                                Salt Lake City,
Utah 84103-1459                                Cell (801) 580-0202

 

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY   HOL-CON 0113732



--------------------------------------------------------------------------------

SCHEDULE D

 

SIDLEY AUSTIN LLP

M. PATRICIA THAYER (SBN 90818)

pthayer@sidley.com

555 California Street, suite 2000

San Francisco, CA 94104

Telephone:       415-772-1200

Facsimile:        415-772-7400

 

BRYAN K. ANDERSON (SBN 170666)

bkanderson@sidley.com

AARON R. BLEHARSKI (SBN 240703)

ableharski@sidley.com

1001 Page Mill Road, Building 1

Palo Alto, CA 94304

Telephone:       650-565-7000

Facsimile:        650-565-7100

 

NITIN REDDY (SBN 229451)

nreddy@sidley.com

TASHICA T. WILLIAMS (SBN 256449)

ttwilliams@sidley.com

555 West Fifth Street, Suite 4000

Los Angeles, CA 90013

Telephone:       213-896-6000

Facsimile:        213-896-6600

 

Attorneys for Plaintiff

CONCEPTUS, INC.

 

ARNOLD & PORTER LLP

MATTHEW M. WOLF (pro hac vice)

matthew.wolf@aporter.com

JOHN E. NILSSON (pro hac vice)

john.nilsson@aporter.com

SARA P. ZOGG (pro hac vice)

sara.zogg@aporter.com

555 Twelfth Street, NW

Washington, DC 20004

Telephone:       202-942-5000

Facsimile:        202-952-5999

 

JENNIFER A. SKLENAR (SBN 200434)

jennifer.sklenar@aporter.com

NICHOLAS H. LEE (SBN 259588)

nicholas.lee@aporter.com

777 South Figueroa Street, 44th Floor

Los Angeles, CA 90071

Telephone:       213-243-4000

Facsimile:        213-243-4199

 

MICHAEL A. BERTA (SBN 194650)

michael.berta@aporter.com

One Embarcadero Center, 22nd Floor

San Francisco, CA 94111-3711

Telephone:       415-356-3000

Facsimile:        415-356-3099

 

Attorneys for Defendant

HOLOGIC, INC.

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

 

CONCEPTUS, INC.,

 

Plaintiff,

 

v.

 

HOLOGIC, INC.,

 

Defendant.

  

 

Case No. 3:09-CV-2280-WHA

 

JOINT MOTION TO ENTER

INJUNCTION AND SET ASIDE AWARD

OF DAMAGES, POST-JUDGMENT

INTEREST AND COSTS

 

Hearing Date:    N/A

Time:                 N/A

Courtroom:        9, 19th Floor

Judge:                Hon. William H. Alsup

 

 

 

JOINT MOTION TO ENTER INJUNCTION AND SET ASIDE AWARD OF DAMAGES, POST-JUDGMENT

INTEREST AND COSTS

CASE NO. 3:09-CV-2280-WHA



--------------------------------------------------------------------------------

Conceptus, Inc. (“Conceptus”) and Hologic, Inc. (“Hologic”), by their attorneys,
advise the Court that they have settled their disputes in this action and in the
related appeal, Conceptus, Inc. v. Hologic, Inc., Case Nos. 2012-1209, -1219
(Fed. Cir.).

As part of the settlement, Hologic has advised Conceptus that the commercial
performance and profitability of the Adiana system have fallen short of
Hologic’s expectations, and Hologic therefore consents to entry of a permanent
injunction against it, barring it from directly or indirectly making, having
made, offering for sale, selling, having sold, licensing, or otherwise disposing
of the Adiana system (or any products which are no more than colorably different
from the Adiana system) in the United States, or importing the Adiana system (or
any products which are no more than colorably different from the Adiana system)
into the United States, until expiration of U.S. Patent No. 6,634,361. The
parties have further agreed that they shall jointly move to set aside the award
of damages and post-judgment interest awarded in the Amended Judgment against
Hologic (Dkt. No. 536 (in the amount of $18,807,241.00 with post-judgment
interest at the federal treasury rate from the date of the original judgment,
October 18, 2011 to the date of satisfaction of the judgment)) and taxation of
costs against Hologic (Dkt. No. 538 (in the amount of $149,521.18)). The parties
further agree that the non-monetary aspects of the Amended Judgment, including
the referenced October 17, 2011 jury verdict on the issues of infringement and
validity, remains in force. The parties further agree that, subject to the
conditions set forth in the parties’ License and Settlement Agreement, Conceptus
waives any right to pursue payment from Hologic as to the amounts set forth in
these Orders. Conceptus also waives any right to pursue its claims – either in
this action or by filing a supplemental complaint – for pre-judgment interest,
supplemental pre-judgment damages, or supplemental post-judgment damages (Dkt.
532 (denying same)).

Accordingly, the parties request that the Court grant the requested relief, and
enter an order enjoining Hologic from directly or indirectly making, having
made, offering for sale, selling, having sold, licensing, importing or otherwise
disposing of the Adiana system (or any products which are no more than colorably
different from the Adiana system) in the United States and vacating the award of
damages, post-judgment interest, and costs against Hologic. For the Court’s
convenience, a proposed order is attached.

 

 

JOINT MOTION TO ENTER INJUNCTION AND SET ASIDE AWARD OF DAMAGES, POST-JUDGMENT

INTEREST AND COSTS

CASE NO. 3:09-CV-2280-WHA

 

-2-



--------------------------------------------------------------------------------

      Respectfully submitted, Dated: April     , 2012     By:  

 

      M. Patricia Thayer       Counsel for Plaintiff Conceptus, Inc.     By:  

 

      Matthew M. Wolf       Counsel for Defendant Hologic, Inc.

 

 

JOINT MOTION TO ENTER INJUNCTION AND SET ASIDE AWARD OF DAMAGES, POST-JUDGMENT

INTEREST AND COSTS

CASE NO. 3:09-CV-2280-WHA

 

-3-



--------------------------------------------------------------------------------

SIGNATURE ATTESTATION

Pursuant to General Order No. 45(X)(B), I hereby certify that concurrence in the
filing of this document has been obtained from each of the signatories shown
above.

 

  /s/

 

 

JOINT MOTION TO ENTER INJUNCTION AND SET ASIDE AWARD OF DAMAGES, POST-JUDGMENT

INTEREST AND COSTS

CASE NO. 3:09-CV-2280-WHA

 

-4-



--------------------------------------------------------------------------------

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

 

CONCEPTUS, INC.,

 

Plaintiff,

 

v.

 

HOLOGIC, INC.,

 

Defendant.

 

  

 

Case No. 3:09-CV-2280-WHA

 

[PROPOSED] ORDER ENTERING

PERMANENT INJUNCTION AND

SETTING ASIDE AWARD OF

DAMAGES, POST-JUDGMENT

INTEREST AND COSTS

The Court, having considered the parties’ Joint Motion to Enter Injunction And
Set Aside Award of Damages, Post-Judgment Interest and Costs, and having been
advised by the parties that they have settled their patent infringement dispute,
hereby GRANTS the motion:

1) Hologic, directly or through any corporation, partnership, subsidiary,
division, trade name, or other entity, and their officers, agents, servants,
employees, and all persons and entities in active concert or participation with
them who has notice of this Order, is hereby permanently enjoined from directly
or indirectly making, having made, offering for sale, selling, having sold,
licensing, or otherwise disposing of the Adiana system (or any products which
are no more than colorably different from the Adiana system) in the United
States, or importing the infringing Adiana system (or any products which are no
more than colorably different from the Adiana system) into the United States,
until after expiration of U.S. Patent No. 6,634,361.

2) The damages and post-judgment interest awarded by the Amended Judgment
against Hologic, Dkt. No. 536, is set aside. The remainder of the Amended
Judgment, including the referenced October 17, 2011 jury verdict on the issues
of infringement and validity, remains in force.

3) The taxation of costs against Hologic, Dkt. No. 538, is set aside.

 

 

[PROPOSED] ORDER

CASE NO. 3:09-CV-2280-WHA



--------------------------------------------------------------------------------

4) Subject to the conditions set forth in the parties’ License and Settlement
Agreement, Conceptus shall not be entitled to seek from Hologic any pre-judgment
interest, supplemental pre-judgment damages, or supplemental post-judgment
damages, as set forth in Dkt. 532 denying the same.

IT IS SO ORDERED.

 

Dated:                     , 2012    

 

    UNITED STATES DISTRICT JUDGE

 

 

[PROPOSED] ORDER

CASE NO. 3:09-CV-2280-WHA



--------------------------------------------------------------------------------

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MASSACHUSETTS

 

HOLOGIC, INC.,   )     )  

Plaintiff,

  )     )   Case No. 10-11355

v.

  )     )   CONCEPTUS, INC.,   )     )  

Defendant.

  )     )  

JOINT MOTION TO REOPEN CASE FOR THE PURPOSE OF ENTERING A

STIPULATED DISMISSAL AND FOR DISMISSAL OF CLAIMS WITH PREJUDICE

Hologic, Inc. (“Hologic”) and Conceptus, Inc. (“Conceptus”), by their attorneys,
respectfully move the Court to reopen this case to enter a stipulated dismissal
of Hologic’s claims against Conceptus.

On June 9, 2011, Conceptus filed a motion to stay this action pending resolution
of a patent infringement case that was then-pending between the parties, Case
No. 09-cv-2280 (N.D. Cal.). (Dkt. 41.) The Court granted Conceptus’ motion (Dkt.
Entry dated Jul. 5, 2011) and entered an Order of Administrative Stay/Closing on
July 7, 2011 “without prejudice to the right of any party to restore it to the
active docket.” (Dkt. 44; see also Dkt. Entry dated Aug. 19, 2011 (case closed,
“to be reopened pending the resolution of the patent infringement action”).)
Hologic and Conceptus have now settled their disputes in the California patent
infringement action and a related appeal to the United States Court of Appeals
to the Federal Circuit, Case Nos. 2012-1209, -1219. The settlement agreement
provides that they will jointly move to reopen this action in order to file a
stipulated dismissal. A copy of the stipulation with a proposed order is
attached hereto.



--------------------------------------------------------------------------------

Accordingly, the parties respectfully requests that the Court grant their motion
to reopen Case No. 10-11355, and order that this action is dismissed with
prejudice.

 

      Respectfully submitted, Dated: April     , 2012     By:  

 

      Joshua M. Dalton (BBO #636402)       Scott T. Bluni (BBO #660187)      
Lawrence T. Stanley, Jr. (BBO #657381)       BINGHAM MCCUTCHEN LLP       One
Federal Street       Boston, MA 02110       Telephone: (617) 951-8000      
Facsimile: (617) 951-8736       josh.dalton@bingham.com      
scott.bluni@bingham.com       lawrence.stanley@bingham.com       Matthew M. Wolf
      Sara P. Zogg       ARNOLD & PORTER LLP       555 Twelfth Street, N.W.    
  Washington, D.C. 20004       Telephone: (202) 942-5000       Facsimile: (202)
942-5999       matthew.wolf@aporter.com       sara.zogg@aporter.com      
Jennifer Sklenar       ARNOLD & PORTER LLP       777 South Figueroa Street, 44th
Floor       Los Angeles, CA 90071       Telephone: (213) 243-4000      
Facsimile: (213) 243-4199       jennifer.sklenar@aporter.com       Counsel for
Plaintiff Hologic, Inc.     By:  

 

      Mark S. Furman       Emily C. Shanahan       TARLOW, BREED, HART &
RODGERS, P.C.       101 Huntington Avenue

 

2



--------------------------------------------------------------------------------

      Suite 500       Boston, MA 02199       Telephone: (617) 218-2058      
Facsimile: (617) 261-7673       mfurman@tbhr-law.com      
eshanahan@tbhr-law.com       Thomas P. Hanrahan       SIDLEY AUSTIN LLP      
555 West Fifth Street       Suite 4000       Los Angeles, CA 90013      
Telephone: (213) 896-6000       thanrahan@sidley.com       Counsel for Defendant
Conceptus, Inc.     By:  

 

      Barbara Healy Smith       United States Attorney’s Office       John
Joseph Moakley Federal Courthouse       1 Courthouse Way       Suite 9200      
Boston, MA 02210       Telephone: (617) 748-3100       Facsimile: (617) 748-3969
      Counsel for Intervenor, U.S.A.

 

3



--------------------------------------------------------------------------------

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MASSACHUSETTS

 

HOLOGIC, INC.,   )     )  

Plaintiff,

  )     )   Case No. 10-11355

v.

  )     )   CONCEPTUS, INC.,   )     )  

Defendant.

  )     )  

STIPULATED DISMISSAL OF CLAIMS

Hologic, Inc. (“Hologic”) and Conceptus, Inc. (“Conceptus”), by their attorneys,
advise the Court that they have settled their disputes in a patent infringement
action, Conceptus, Inc. v. Hologic, Inc., Case No. 09-cv-2280 (N.D. Cal.), and
related appeal, Conceptus, Inc. v. Hologic, Inc., Case Nos. 2012-1209, -1219
(Fed. Cir.). As part of the parties’ settlement, Hologic has consented to
voluntarily dismiss its claims against Conceptus in this action, with prejudice.

 

Dated: April     , 2012     By:  

 

      Matthew M. Wolf       Counsel for Plaintiff Hologic, Inc.     By:  

 

      Thomas P. Hanrahan       Counsel for Defendant Conceptus, Inc.

IT IS SO ORDERED. The Complaint and all claims which are or might have been
asserted by Hologic against Conceptus in this action are hereby dismissed with
prejudice.

 

Dated:                     , 2012     By:  

 

      UNITED STATES DISTRICT JUDGE



--------------------------------------------------------------------------------

Nos. 2012-1209, -1219

 

 

UNITED STATES COURT OF APPEALS FOR THE FEDERAL CIRCUIT

 

 

CONCEPTUS, INC.,

 

    Plaintiff-Cross Appellant,

v.

HOLOGIC, INC.,

 

    Defendant-Appellant.

 

 

Appeals from the United States District Court for the Northern District of
California

in Case No. 09-CV-2280, Judge William H. Alsup.

 

 

JOINT MOTION TO DISMISS APPEALS

 

Matthew M. Wolf   Eric A. Shumsky John E. Nilsson   Erika Myers Seth I. Heller  
SIDLEY AUSTIN LLP ARNOLD & PORTER LLP   1501 K Street N.W. 555 Twelfth Street,
N.W.   Washington, DC 20005 Washington, DC 20004   Telephone: (202) 736-8496
Telephone: (202) 942-5000   Facsimile: (202) 736-8711 Facsimile: (202) 942-5999
  Email: eshumsky@sidley.com Email: matthew.wolf@aporter.com   Email:
erika.myers@sidley.com Email: john.nilsson@aporter.com   Email:
seth.heller@aporter.com   Bryan K. Anderson   Aaron Bleharski Jennifer A.
Sklenar   SIDLEY AUSTIN LLP ARNOLD & PORTER LLP   1001 Page Mill Road, Suite 110
777 South Figueroa Street, 44th Floor   Palo Alto, CA 94304 Los Angeles, CA
90071   Telephone: (650) 565-8000 Telephone: (213) 243-4000   Facsimile: (650)
565-7100 Facsimile: (213) 243-4199   Email: bkanderson@sidley.com Email:
jennifer.sklenar@aporter.com   Email: ableharski@sidley.com Counsel for
Defendant-Appellant Hologic, Inc.  

M. Patricia Thayer

SIDLEY AUSTIN LLP



--------------------------------------------------------------------------------

  555 California Street, Suite 2000   San Francisco, CA 94104   Telephone: (415)
773-4575   Facsimile: (415) 773-5759   Email: pthayer@sidley.com   Nitin Reddy  
SIDLEY AUSTIN LLP   555 West Fifth Street, 40th Floor   Los Angeles, CA 90013  
Telephone: (213) 896-6000   Facsimile: (213) 896-6600   Email: nreddy@sidley.com
  Counsel for Plaintiff-Cross Appellant Conceptus, Inc.

Dated: April     , 2012



--------------------------------------------------------------------------------

Pursuant to Rule 27(b) of the Federal Rules of Appellate Procedure and Federal
Circuit Rule 27(f), Defendant-Appellant Hologic, Inc. (“Hologic”) and
Plaintiff-Cross Appellant Conceptus, Inc. (“Conceptus”) jointly move to dismiss
their appeals and to remand to the United States District Court for the Northern
District of California for further proceedings pursuant to the parties’
settlement of their disputes in this case. The finalized settlement agreement
provides that the parties shall jointly move to permanently enjoin Hologic from
directly or indirectly making, having made, offering for sale, selling, having
sold, using, licensing, promoting, or distributing the Adiana system (or any
products which are no more than colorably different from the Adiana system) in
the United States, or importing the Adiana system (or any products which are no
more than colorably different from the Adiana system) into the United States,
until after expiration of U.S. Patent No. 6,634,361, and to set aside the award
of damages, post-judgment interest and costs against Hologic and for other
relief.

Accordingly, the parties respectfully request that their motion be granted, and
that this Court dismiss Case Nos. 2012-1209, -1219 with prejudice, and remand to
the district court.

 

      Respectfully submitted, April     , 2012     By:  

 

      Matthew M. Wolf       ARNOLD & PORTER LLP       Counsel for
Defendant-Appellant Hologic, Inc.     By:  

 

      Bryan K. Anderson       SIDLEY AUSTIN LLP       Counsel for
Plaintiff-Cross Appellant Conceptus, Inc.



--------------------------------------------------------------------------------

SCHEDULE E

Regulatory Actions Permitted After Wind-Up of the Adiana Business

 

1. Hologic may update its device listing to remove the Adiana Product from its
listing information in accordance with 21 CFR § 807.30.

 

2. Hologic may report and investigate adverse events of which it becomes
aware with respect to already-implanted units of the Adiana Product in
accordance with 21 CFR § 803 and other international regulatory agency
regulations.

 

3. Hologic may take corrective action(s) with respect to already-implanted units
of the Adiana Product in accordance with 21 CFR § 806, to the extent applicable.

 

4. Hologic may perform any continued Quality System Regulation obligations in
accordance with the applicable provisions of 21 CFR § 820 and other
international regulatory agency regulations.

 

5. Hologic may perform any action with respect to the Adiana Product not
otherwise listed on this Schedule E that is requested by the FDA or any other
U.S. or foreign governmental agency.

 

6. Hologic may continue to conduct the mandatory FDA post-market study as
required by the FDA.